157 Ga. App. 608 (1981)
278 S.E.2d 49
SCOTT
v.
THE STATE.
61044.
Court of Appeals of Georgia.
Decided January 30, 1981.
Rehearing Denied February 20, 1981.
Richard L. Moore, for appellant.
William A. Foster III, District Attorney, Barbara V. Tinsley, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
POPE, Judge.
Scott was indicted for violations of the Georgia Controlled Substances Act. Prior to trial a hearing was held on Scott's motion to suppress evidence obtained as a result of an allegedly illegal wiretap and on two other related motions, all of which were denied. Scott was found guilty by a jury and sentenced to ten years in prison on each count, to be served concurrently. Upon the overruling of his motion for new trial Scott appeals; the sole error enumerated is that the representation of his attorney prior to and during trial unconstitutionally deprived him of effective assistance of counsel. We disagree and affirm.
1. Appellant's motion to transfer the appeal to the Supreme Court is denied. "Under the provisions of the Constitution defining jurisdiction of the Supreme Court and the Court of Appeals, the Court of Appeals has jurisdiction to decide questions of law that involve application, in a general way, of unquestioned and unambiguous provisions of the Constitution to a given state of facts, and that do not involve construction of some constitutional provision directly in question and doubtful either under its own terms or under the decisions of the Supreme Court of the State or of the United States, and that do not involve the constitutionality of any law of the State or of the United States or any treaty." Loomis v. State, 203 Ga. *609 394 (1, 2) (47 SE2d 58) (1948).
2. Scott's contention that he was not afforded adequate representation by his trial counsel largely reargues grounds raised in his pretrial motions and motion for new trial, all of which are without substantive or factual merit. Our review of the record and transcripts reveals that "the allegations of ineffectiveness of counsel refer to activities `. . . which are properly described as trial tactics which are within the exclusive province of the lawyer after consultation with his client. Such decisions of counsel do not equate to ineffective assistance of counsel.'" Warner v. State, 155 Ga. App. 495, 496 (271 SE2d 636) (1980). Accord, Bishop v. State, 155 Ga. App. 611 (2) (271 SE2d 743) (1980); Minchey v. State, 155 Ga. App. 632 (5) (271 SE2d 885) (1980). We find no error for any reason assigned.
Judgment affirmed. McMurray, P. J., and Banke, J., concur.